


Exhibit 10.5(c)

 

AMENDMENT NO. 3, dated as of September 29, 2006, to the Employment Agreement
dated as of August 1, 2000, as amended (the “Employment Agreement”), between
Blyth, Inc., a Delaware corporation (the “Company”), and Robert B. Goergen (the
“Executive”).

 

WHEREAS, the Company and the Executive desire to amend the Employment Agreement
so as (a) to extend the period during which the Executive shall be employed as
(i) the Chairman of the Board and Chief Executive Officer of the Company and
(ii) the non-executive Chairman of the Board of the Company and (b) to meet the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended.

 

NOW, THEREFORE, the Company and the Executive hereby agree as follows:

 


1.                                       SECTION 1(F) OF THE EMPLOYMENT
AGREEMENT IS HEREBY AMENDED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

“Disability” shall have the meaning ascribed thereto in Section 409A(2)(C) of
the Internal Revenue Code of 1986, as amended (the “Code”), and any successor
provision thereto, and in the regulations promulgated thereunder.

 


2.                                       SECTION 1(J) OF THE EMPLOYMENT
AGREEMENT IS HEREBY AMENDED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

“Initial Term” shall mean the period commencing on the Effective Date and ending
on the earlier of (i) January 31, 2009 and (ii) the ninetieth (90th) day after
the date on which a written notice of termination of the Initial Term is given
by either the Executive or the Company, by a resolution adopted by the Board.

 


3.                                       THE FIRST SENTENCE OF SECTION 2 OF THE
EMPLOYMENT AGREEMENT IS HEREBY AMENDED TO READ AS FOLLOWS:


 

The Employment Period shall begin on the Effective Date, and shall continue
during the Initial Term and for the period thereafter ending on the earlier of
(a) July 31, 2012 and (b) the ninetieth (90th) day after the date on which a
written notice of termination of the Employment Period is given by either the
Executive or the Company, by a resolution adopted by the Board.

 


4.                                       THE FIRST SENTENCE OF SECTION 3(A) OF
THE EMPLOYMENT AGREEMENT IS HEREBY AMENDED TO READ AS FOLLOWS:


 

Commencing on the Effective Date and continuing for the portion of the
Employment Period ending on March 31,

 

--------------------------------------------------------------------------------


 

2004, the Executive shall be employed as the Chairman of the Board, President
and Chief Executive Officer of the Company and be responsible for the general
management of the affairs of the Company; commencing on March 31, 2004, and
continuing for the remainder of the Initial Term, the Executive shall be
employed as the Chairman of the Board and Chief Executive Officer of the Company
and be responsible for the general management of the affairs of the Company.

 


5.                                       SECTION 3(A) OF THE EMPLOYMENT
AGREEMENT IS HEREBY FURTHER AMENDED BY ADDING THE FOLLOWING SENTENCE AT THE END
THEREOF:


 

The Company hereby agrees that so long as the Executive, members of his
immediate family (including his wife, his children and their spouses and his
grandchildren) or entities controlled by the Executive and/or the members of his
immediate family are the beneficial owners of at least 25% of the issued and
outstanding shares of common stock of the Company (a) any policy of the Company
requiring the resignation of a director or the termination of the services of a
person as a director of the Company at age 72 shall not apply to the Executive
and (b) the Company will use its best efforts to cause the Executive to be
nominated and elected as a director of the Company until such time as the
Executive reaches the age of 75.

 


6.                                       THE FIRST SENTENCE OF SECTION 6(A) OF
THE EMPLOYMENT AGREEMENT IS HEREBY AMENDED TO READ AS FOLLOWS:


 

Subject to vesting, as hereinafter provided, the Executive shall be entitled to
receive, during his lifetime, a supplemental pension benefit, commencing upon
the earlier of (a) August 1, 2010, and (b) the termination of the Employment
Period, equal to 50% of his Final Average Compensation, but not in excess of
$500,000 per annum.

 


7.                                       SECTION 9 OF THE EMPLOYMENT AGREEMENT
IS HEREBY AMENDED BY ADDING A NEW SUBSECTION (K) THERETO, TO READ IN ITS
ENTIRETY AS FOLLOWS:


 

Anything to the contrary herein notwithstanding, the Executive shall not be paid
any compensation or benefits hereunder upon a separation from service (within
the meaning of Section 409A(a)(1)(A)(2)(A)(i) of the Code and the regulations
promulgated thereunder) until the date which is 6 months after the date of such
separation from service (or, if earlier, the date of death of the Executive) if,
and to the extent that interest and additional taxes would be payable in respect
of such compensation or benefits

 

2

--------------------------------------------------------------------------------


 

pursuant to Section 409A(a)(1)(B) of the Code and the regulations promulgated
thereunder if paid prior to such date; provided, however, that in the event that
the Company does not pay the Executive compensation or benefits by reason of the
provisions of this subparagraph (k), then, on the date which is 6 months after
the date of such separation from service, it shall pay all of such compensation
and benefits as was not so paid.

 


8.                                       THE EMPLOYMENT AGREEMENT IS HEREBY
AMENDED BY ADDING THE FOLLOWING NEW SECTION 24 AT THE END THEREOF TO READ IN ITS
ENTIRETY AS FOLLOWS:


 

The Parties agree that this Agreement and the rights granted to the Executive
hereunder are intended to meet the requirements of paragraphs (2), (3) and
(4) of Section 409A(a)(1)(A) of the Code (the “409A Requirements”). 
Accordingly, the Parties agree that during the period ending on December 31,
2006 (or such later date as set forth by the Internal Revenue Service for good
faith compliance with guidance relating to Section 409A of the Code), the
Parties agree that they shall negotiate in good faith to revise any provisions
of this Agreement that might otherwise fail to meet the requirements of
paragraphs (2), (3) and (4) of Section 409A of Code; provided, however, that
nothing contained in this Section 24 shall be deemed to require the Company to
incur any material compensation expense in excess of that which would be
incurred by it in the absence of this Section 24.

 


9.                                      EXCEPT AS AMENDED HEREBY, THE EMPLOYMENT
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT.


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

 

 

Blyth, Inc.

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

The Executive:

 

 

 

 

 

 

 

Robert B. Goergen

 

3

--------------------------------------------------------------------------------
